Citation Nr: 0209910	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  96-35 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from November 1968 to April 
1971.  His claim initially came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a June 1996 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, which denied service 
connection for PTSD.  In a rating decision of October 1997, 
however, the RO granted service connection for PTSD and 
assigned a 50 percent evaluation from October 1995.  The 
veteran appealed that decision with respect to the 50 percent 
evaluation.

In September 1999, the Board denied the veteran's claim for 
an evaluation in excess of 50 percent since the initial grant 
of service connection.  The veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  The Court vacated the Board's decision and remanded 
the case back to the Board in March 2001 consistent with the 
parties' Joint Motion For Remand.  The case is now once again 
before the Board for appellate review.


FINDING OF FACT

The veteran's PTSD has rendered him unable to obtain or 
maintain employment since the initial grant of service 
connection.


CONCLUSION OF LAW

The criteria for an initial 100 percent evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R.   §§ 4.1-4.14, 4.16(c), 4.125-
4.132 (2001), Diagnostic Code 9411 (1996); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.102).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims he is entitled to a 100 percent disability 
rating because he is unable to work due to his PTSD.  For the 
reasons set forth below, the Board agrees and finds that the 
evidence supports a 100 percent evaluation for the veteran's 
PTSD since the initial grant of service connection.

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  The VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  See also 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159).  However, in light of the Board's decision 
to grant a 100 percent disability evaluation for the 
veteran's PTSD since the initial grant of service connection, 
additional development would afford no benefit to the 
veteran. 

Since the veteran's claim arises from his disagreement with 
the initial evaluation assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging", with equal consideration for the entire body of 
evidence.  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern). 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  At the time 
the veteran's original claim was filed, PTSD was evaluated 
using criteria from the general rating formula for 
psychoneurotic disorders.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996). 

Under this formula, a 50 percent evaluation was appropriate 
where the ability to establish and maintain effective or 
favorable relationships with people was considerably impaired 
and, by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency were so reduced as to result in 
considerable industrial impairment.  A 70 percent evaluation 
was warranted for psychoneurosis manifested by severe 
impairment of social and industrial adaptability.  See 
38 C.F.R. § 4.132 (1996).  

A 100 percent (total) disability rating was assigned under 
the former criteria: (1) where the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community, (2) where there 
existed totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or (3) where the individual was 
demonstrably unable to obtain or retain employment.  Id.  
Each of the above three criteria provided an independent 
basis for granting a 100 percent schedular evaluation for 
dysthymic disorder.  See Johnson v. Brown, 7 Vet. App. 95, 
97, 99 (1994).

During the course of this appeal, VA issued new regulations 
for the evaluation of psychiatric disabilities, effective 
November 7, 1996.  See 61 Fed. Reg. 52695-52702 (1996).  
Where the law or regulations governing a claim change while 
the claim is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Karnas v Derwinski, 1 Vet. App. 308, 312-313 
(1991).  Accordingly, the Board is generally required to 
review both the pre- and post-November 7, 1996 rating 
criteria to determine the proper evaluation for the veteran's 
disability due to PTSD.  However, since the Board finds that 
the veteran's PTSD warrants a 100 percent evaluation under 
the former criteria, a discussion concerning the application 
of the new criteria is not necessary.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

The evidence set forth below shows that the veteran's 
service-connected PTSD has rendered him unable to obtain or 
maintain employment since the initial grant of service 
connection.  At a VA psychiatric examination in November 
1995, the veteran indicated that he stopped working in 
October 1995 because he was making too many mistakes due to 
an inability to concentrate.  He also said he was "feeling 
bad."  It was noted that the veteran had been involved in 
various inpatient and outpatient substance abuse treatment 
programs.  On mental status examination, the only significant 
findings pertained to the veteran's statement that he would 
experience feelings of paranoia and hallucinations when on 
drugs and alcohol.  The Axis I diagnoses were alcohol abuse 
and dependence, chronic and continuing; and polysubstance 
abuse, in partial remission.  The examiner commented that the 
veteran showed only slight organic impairment due to HIV 
infection.

The veteran was hospitalized at a VA facility from November 
to December 1995 for alcohol dependence and physiologic 
dependence.  Upon admission, the veteran said he was 
unemployed and lived alone.  A mental status examination 
revealed that the veteran was very bright and articulate.  He 
described depression and frustration, but reported no 
suicidal ideation at the time of admission.  He described 
hearing voices on occasion which did not resolve with 
abstinence.  At the time of his discharge, the veteran was 
felt to be stable and ready for release to an outpatient 
program.  The Axis I diagnoses were (1) alcohol dependence 
with physiologic dependence, and (2) PTSD, provisional.  A 
Global Assessment of Functioning (GAF) score of 60 was 
assigned at the time of discharge. 

In 1996, the veteran submitted lay statements from various 
friends, relatives, and former coworkers.  In an undated 
letter, the veteran's former wife stated they had separated 
after only six months into their marriage.  She said she 
still loved the veteran but was afraid to live with him due 
to his nightmares, irritability, and excessive drinking and 
drug use.  She related that she had woken up on several 
occasions while the veteran was strangling her. 

In a September 1996 letter, J.W. wrote that he fired the 
veteran following an incident in which the veteran came at 
him after being startled by a nail gun.  In an October 1996 
letter, C.B. said he first met the veteran four years prior 
while working as a mechanic for Kentucky Flying Service 
(KFS).  He said the veteran would often come to work either 
intoxicated or hungover.  He explained that the veteran's 
employment at KFS was terminated shortly after the company 
filed for bankruptcy, but that he probably would have been 
fired in any event.  In an October 1996 letter, M.M. said he 
witnessed the veteran exhibit strange behavior while working 
with him as an automobile mechanic.  He said the veteran 
often appeared very "snappy" and defensive, and had 
problems with his memory.  He stated there were many 
instances in which the veteran's work had to be redone or 
checked.  In an October 1996 letter, A.C., M.D., wrote that 
he attended the same church as the veteran, and that the 
veteran had stopped working because of intrusive thoughts 
regarding wartime experiences and an inability to 
concentrate.  Dr. A.C. concluded that the veteran did not 
appear to be fabricating for any particular goal. 

At a VA psychiatric examination in December 1996, memory 
testing showed significant impairment.  Because the veteran 
had problems with simple addition and subtraction, the 
examiner concluded it would be in the veteran's best interest 
to have a payee assigned to handle his funds.  The examiner 
indicated that the veteran's current overall presentation 
would have a mild impact on his social and occupational 
functioning.  At a VA psychological evaluation in December 
1996, the veteran reported that he quit his last job as an 
automobile mechanic because of his inability to get along 
with others.  Upon psychological testing, the examiner said 
the veteran scored far below expected given his clinical 
presentation.  For instance, the veteran was unable to carry 
out simple tasks such as repeating a simple set of digits.  
The examiner commented that people who demonstrated such 
errors were unable to hold a coherent conversation.  The 
examiner indicated that it was not clear whether this low 
score was the result of diminished cognitive functioning or 
exaggeration of cognitive deficit.  Memory was shown to be 
grossly impaired, which was noted to be inconsistent with 
someone who was able to live independently and drive an 
automobile.  Testing also showed evidence of depression and 
anxiety with symptoms of alienation and isolation from 
others.  The profile indicated severe depression with some 
degree of exaggeration of psychopathology.  The examiner thus 
concluded that all scores should be considered a minimal 
estimate of the veteran's actual functional capabilities.  
The examiner also opined that some degree of dementia may 
have been present secondary to HIV. 

The veteran was hospitalized at a VA facility from June to 
September 1997 for rehabilitation and treatment of chronic 
PTSD.  The veteran described having a decrease in 
concentration, an increased startle response, combat-related 
nightmares two to three times a week, intrusive thoughts 
about Vietnam, and difficulty sleeping.  The veteran reported 
feeling irritable and getting involved in frequent fights.  
He said he preferred to be alone and had difficulty being 
around crowds.  He reported an extensive history of 
polysubstance abuse, but had been abstinent from alcohol and 
drugs since December 1996.  During his admission, the veteran 
was placed on medication for sleeplessness and depression.  
He appeared reticent in his communication, and his affect 
remained restricted.  He was initially quiet and isolated and 
had difficulty trusting peers and staff members.  He 
frequently felt angry and irritated at other members of the 
program.  However, he gradually became more engaged in both 
individual and group therapy.  He made significant 
improvements in interpersonal communication, anger 
management, and stress management.  The primary Axis I 
diagnoses were chronic PTSD of moderate severity; and alcohol 
and polysubstance abuse and dependence in early remission.  
The veteran was assigned a GAF score of 50. 

The veteran was admitted to a VA facility again in June 1998 
after making homicidal statements.  The veteran was initially 
placed in seclusion under police escort.  He reported an 
exacerbation of PTSD symptoms after learning that death 
threats had been made against his son in connection with a 
gang-related incident.  Symptoms included nightmares, 
anxiety, fatigue, anger, rage, a sense of persecution, and an 
increased startle response.  The veteran initially appeared 
agitated and angry, but later appeared very calm, lucid, 
pleasant and was able to tease with the staff.  There was 
neither suicidal nor homicidal ideation after being started 
on medication, except for homicidal ideation directed at 
people who had threatened his son.  The veteran showed steady 
improvement and reportedly felt better.  The diagnoses were 
(1) adjustment disorder with mixed features; (2) history of 
PTSD, with current decompensation; (3) history of alcohol 
abuse; and (4) history of cocaine abuse.  A GAF score of 50 
to 60 was provided. 

In a letter dated July 1998, K.P., Ph.D., indicated that the 
veteran was receiving treatment for PTSD and substance abuse 
at the VA Medical Center (VAMC) in Louisville.  The veteran 
was currently enrolled in the Day Treatment Center, the 
Substance Abuse Treatment Program, and the MID Infectious 
Disease Clinic for HIV infection.  Dr. K.P. stated that the 
veteran's PTSD symptoms included irritability, anxiety, 
depression, intrusive memories of traumatic events, and 
episodes of suicidal and homicidal behaviors.  Dr. K.P. also 
commented that the veteran attempted to self-medicate by 
using alcohol, despite the knowledge that alcohol use may 
have contributed to his inappropriate behavior.  It was 
further noted that the veteran's HIV status and medications 
may affect his judgment and ability to make good "on-the-
spot" decisions.  Although the veteran tried to be 
cooperative and pleasant, he had difficulty managing life 
stressors.  He had a low tolerance for frustration and would 
impulsively act on these without thinking first, thereby 
causing subsequent feelings of remorse. 

During a VA social and industrial survey in May 1998, the 
veteran reported that he had had at least thirty jobs since 
his military discharge.  He said that none of the jobs lasted 
very long because he would get into fights due to his 
inability to control his temper.  He said he last worked in 
1995 at Nortic Motor Works, which he had to quit because of 
memory problems and an ability to perform his job.  During a 
typical day, the veteran would awaken at 5:30 each morning 
and would take a bus at 6:30 a.m. to the VAMC in Louisville, 
where he attended various treatment programs until 
approximately 2:00 or 2:30 p.m.  As a result of his schedule, 
the veteran did not know any of his neighbors and spent most 
of his social activities with other veterans who participated 
in treatment.  He would usually return home at around 3:00 
p.m. and watch television or listen to spiritual music.  He 
said he had difficulty dealing with other people, but felt 
secure with the staff and other patients at the VAMC.  He 
reported that his HIV and hepatitis caused fatigue. 

During a VA psychiatric examination in August 1998, the 
veteran reported episodes of anger and rage, stating that he 
could "be in a fight before you know it."  Upon mental 
status examination, no significant findings were reported.  
The diagnoses included (1) alcohol abuse and dependence, in 
remission since June 1998; (2) cocaine abuse, in remission 
since June 1998; (3) substance-induced mood disorder; and (4) 
PTSD.  The examiner commented that the veteran had no 
significant worsening of symptomatology since the prior 
psychiatric evaluation in 1995.  The veteran's depression 
appeared to be related to life circumstances or situational 
stressors such as his son's arrest.  The examiner estimated 
that the veteran's GAF score was 60 to 65, representing mild 
impairment with some appropriate relationships and 
activities.  The examiner also stated that the veteran's 
symptomatology should be considered relatively stable at the 
present time with his intense therapeutic program and 
utilization of mood stabilizing medication.

Dr. K.P. submitted an additional letter on the veteran's 
behalf in September 1998, in which he wrote that the veteran 
had inquired about doing volunteer work with the Occupational 
Therapy Inpatient Service at the VAMC in Louisville.  Dr. 
K.P. indicated that the veteran had some expertise in the 
pouring and casting of ceramic molds, which was both 
therapeutic and recreational, and that the veteran seemed 
better able to maintain his peace of mind and manage his PTSD 
when engaged in this activity. 

The veteran was hospitalized at a VA medical facility from 
October to November 1998 after reporting a progressive 
worsening of his PTSD symptoms since April 1998.  Upon 
admission, the veteran described increased isolation ("just 
staying home with my shutters closed") and more frequent 
problems with feelings of anger, irritability and 
frustration.  It was noted that he was involved in a physical 
altercation with a police officer in June 1998 while 
intoxicated and spent four days in jail.  He described 
difficulty with concentration and focusing on tasks, problems 
with sleep, and recurrent combat-related nightmares occurring 
less than once a week.  He said that he had difficulty being 
in crowded places or around people in general.  He also 
reported flashbacks and hearing people "moaning in pain."  
He reported a history of suicidal ideation and a lifetime 
history of violent behavior in which he had threatened people 
with knives and shotguns.  It was noted that he began 
drinking again in June 1998, which he attributed to feelings 
of anger and frustration. Psychological testing also showed 
evidence of depression and anxiety.  The primary Axis I 
diagnoses were (1) chronic PTSD of moderate severity; (2) 
alcohol dependence in sustained partial remission; and (3) 
polysubstance abuse in sustained full remission.  A GAF score 
of 50 was assigned at the time of admission, and a score of 
60 at the time of discharge. 

At an examination in May 2002, it was noted that the veteran 
remained quite isolated.  The veteran reported that he had 
virtually no friends but attended a Bible study group that 
meet weekly.  He remained unemployed and said he quit doing 
volunteer work for VA two years prior.  The only significant 
findings on mental status examination were a depressed mood 
and trouble sleeping.  Although he reported memory problems, 
no such impairment was objectively shown on examination.  
Under Axis I, the examiner wrote: "substance abuse alcohol, 
in remission (with antibuse), Dysthymic disorder with 
decreased energy, decreased self-esteem impairment of social 
relationships, with the history of depressive episode major 
depressive episode for which he was hospitalized in the 
past."   Under Axis V, the examiner assigned a GAF score of 
55, indicative of major psychosocial relationship impairment 
and occupational impairment.  The examiner opined that there 
did not appear to be any increased severity of the veteran's 
PTSD at present compared to the prior ten years.  It was not 
entirely clear to the examiner why the veteran had so much 
difficulty with employment, especially with voluntary 
employment at the VAMC in Louisville, but the fact that he 
had had over 30 jobs until 1995 suggest that his PTSD had 
affected his ability to take direction and get along with 
others.  

Based on the foregoing, the Board finds that the evidence 
supports the grant of a 100 disability evaluation for the 
veteran's service-connected PTSD since the initial grant of 
service connection.  As noted, the veteran only has to meet 
one of the three standards to obtain a 100 percent evaluation 
for PTSD under the former criteria.  See Johnson, supra.  The 
evidence of record reasonably demonstrates that the veteran 
is unable to maintain employment because of his service-
connected PTSD. 

The Board points out that, in addition to PTSD, the Board has 
considered whether the veterans' inability to work is partly 
due to his drug and alcohol abuse and whether such substance 
abuse is evidence of the increased severity of the veteran's 
PTSD.  In this regard, the Board notes that during the 
pendency of this appeal, the United States Court of Appeals 
for the Federal Circuit issued a decision in a case that 
affects the current claim.  In Allen v. Principi, 237 F. 3d 
1368, 1370 (Fed. Cir. 2001), the Federal Circuit held that § 
1110 "does not preclude a veteran from receiving 
compensation for alcohol or drug-related disabilities arising 
secondarily from a service-connected disability, or form 
using alcohol or drug-related disabilities as evidence of the 
increased severity of a service connected disability."  In 
this case, Dr. K.P opined that the veteran's abuse of alcohol 
was an attempt to self-medicate his PTSD symptoms.  A VA 
examiner in May 2002 also stated that it was at least as 
likely as not that the veteran's remote drug and alcohol 
abuse resulted from his attempt to deal with his PTSD.   It 
thus appears that the veteran's substance abuse, when active, 
is a symptom of his service-connected PTSD; therefore, the 
Board has considered the veteran's disability due to 
substance abuse in evaluating his service-connected PTSD.  

In evaluating the veteran's PTSD, the Board will also 
consider the veteran's complaints of fatigue and memory loss 
which may be attributable to his nonservice-connected 
hepatitis and AIDS.  See Mittleider v. West, 11 Vet. App. 181 
(1998) (when it is not possible to separate the effects of 
the service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102 which requires that reasonable 
doubt on any issue be resolved in the veteran's favor, 
clearly dictates that such signs and symptoms be attributed 
to the service-connected condition).  Although a VA examiner 
in May 2002 indicated that the veteran's memory impairment 
"may be due" to his HIV and treatment for hepatitis C, his 
opinion appears to be speculative.  

The evidence since 1995 shows that the veteran's service-
connected PTSD has rendered him unable to obtain or maintain 
employment.  The veteran reported that he stopped working in 
October 1995 due to PTSD symptoms, which is supported by the 
evidence of record.  Letters submitted by former coworkers 
and supervisors indicate that the veteran was either fired or 
was going to be fired due to behavioral problems.  For 
example, the veteran was fired from one job because he 
assaulted a supervisor after being startled by a nail gun, 
and was going to be fired from another job because he often 
came to work either intoxicated or hungover.  Another former 
supervisor explained that the veteran's work had to be redone 
or checked.  In addition, a friend of the veteran, who also 
happened to be a psychiatrist, stated that the veteran 
stopped working because of intrusive thoughts regarding 
wartime experiences and an inability to concentrate.  These 
statements are consistent with findings reported during 
numerous psychiatric examinations, which show significant 
impairment of memory and concentration needed to perform in 
any work setting.  Although a VA examiner in May 2002 found 
no significant memory impairment, he indicated that the 
veteran's unstable work history suggests that his PTSD has 
affected his ability to take direction and get along with 
others.  

Based on these findings, the Board finds that the veteran's 
service-connected PTSD warrants a 100 percent evaluation 
since the initial grant of service connection.  In reaching 
this decision, the Board notes that several VA healthcare 
professionals have characterized the veteran's PTSD has only 
mild or moderate in degree.  However, VA regulation states 
that "[t]he rating agency shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  38 C.F.R. § 4.126.  Here, the veteran's overall 
disability picture associated with his service-connected PTSD 
shows that he is unable to work.  Thus, a 100 percent 
evaluation is warranted since the initial grant of service 
connection. 




ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, an initial 100 percent evaluation for 
post-traumatic stress disorder is granted.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

